Case 1:20-cv-00445-RJL Document 11-2 Filed 03/13/20 Page 1 of 4




          EXHIBIT A
             Case 1:20-cv-00445-RJL Document 11-2 Filed 03/13/20 Page 2 of 4
                                                                         Secretary
                                                                         U.S. Department of Homeland Security
                                                                         Washington , DC 20528


                                                                         Homeland
                                                                         Security

                                      February 5, 2020

    Mark J .F. Schroeder                          Theresa L. Egan
    Acting Commissioner                           Executive Deputy Commissioner
    New York State Department                     New York State Department
      of Motor Vehicles                             of Motor Vehicles
    6 Empire State Plaza                          6 Empire State Plaza
    Albany, NY 12228                              Albany, NY 12228
    mark.schroeder@dmv.ny.gov                     theresa.egan@dmv.ny.gov

Via email and U.S. mail


Dear Mr. Schroeder and Mrs. Egan:

        On June 17, 2019, the State of New York (New York) enacted the Driver' s License
Access and Privacy Act (the Act), effective December 14, 2019. 1 The Act forbids New York
Department of Motor Vehicles (DMV) officials from providing, with very limited exceptions,
pertinent driver' s license and vehicle registration information to the United States Department of
Homeland Security (DHS). Specifically, this Act precludes U.S. Customs and Border Protection
(CBP) and Immigration and Customs Enforcement (ICE) from accessing and validating pertinent
information contained in New York DMV records that is operationally critical in DHS ' s efforts
to keep our Nation secure. The Act also threatens to block access to other state law enforcement
agencies and departments if those agencies or departments provide New York DMV records to
CBP and ICE.

        Over the years, CBP has utilized New York DMV records in several ways to promote
national security and to enforce federal customs and immigration laws. Having access to New
York DMV information has enabled CBP to validate that an individual applying for Trusted
Traveler Programs (TTP) membership qualifies for low-risk status or meets other program
requirements. An individual ' s criminal history affects their eligibility for TTP membership.
TTP permits expedited processing into the United States from: international destinations (under
Global Entry); Canada only (under NEXUS); and Canada and Mexico only (under SENTRI).
TTP also allows quicker processing for commercial truck drivers entering or exiting the United
States (under FAST). Furthermore, CBP has needed New York DMV records to establish
ownership and thus to determine whether a used vehicle is approved for export.




1
    N.Y. Yeh. & Traf. § 201 (2019).




                                                                         www.dhs.gov
          Case 1:20-cv-00445-RJL Document 11-2 Filed 03/13/20 Page 3 of 4
Page 2



        The Act prevents DHS from accessing relevant information that only New York DMV
maintains, including some aspects of an individual's criminal history. As such, the Act
compromises CBP's ability to confirm whether an individual applying for TTP membership
meets program eligibility requirements. Moreover, the Act delays a used vehicle owner's ability
to obtain CBP authorization for exporting their vehicle.

        Furthermore, on a daily basis, ICE has used New York DMV data in its efforts to combat
transnational gangs, narcotics smuggling, human smuggling and trafficking, trafficking of
weapons and other contraband, child exploitation, exportation of sensitive technology, fraud, and
identity theft. In New York alone, last year ICE arrested 149 child predators, identified or
rescued 105 victims of exploitation and human trafficking, arrested 230 gang members, and
seized 6,487 pounds of illegal narcotics, including fentanyl and opioids. 2 In the vast majority of
these cases, ICE relied on New York DMV records to fulfill its mission. ICE also needs New
York DMV information to safeguard Americans ' financial and intellectual property rights.

        New York DMV records have long been used by ICE law enforcement personnel to
verify or corroborate an investigatory target's Personally Identifiable Information (PII), which
can include their residential address, date of birth, height, weight, eye color, hair color, facial
photograph, license plate, and vehicle registration information. Moreover, ICE' s expeditious
retrieval of vehicle and driver' s license and identification information has helped identify targets,
witnesses, victims, and assets. ICE has used DMV records to obtain search warrants, and DMV
records are also critical for ICE to identify criminal networks, create new leads for investigation,
and compile photographic line-ups. Additionally, during the execution of search and arrest
warrants, ICE officers have used DMV information to identify individuals whose criminal
history renders them a threat. The Act prohibits the sharing of vehicle registration information,
including the identity of the person to whom the vehicle is registered, with DHS. That
prohibition prevents ICE from running license plate searches, even when ICE is aware that the
vehicle' s owner has committed a heinous crime. In short, this Act will impede ICE ' s objective
of protecting the people of New York from menacing threats to national security and public
safety.

       Although DHS would prefer to continue our long-standing cooperative relationship with
New York on a variety of these critical homeland security initiatives, this Act and the
corresponding lack of security cooperation from the New York DMV requires DHS to take
immediate action to ensure DHS ' s efforts to protect the Homeland are not compromised.




2
 Nationwide, last year ICE arrested nearl y 4,000 child predators, identified or rescued 1,400 victims of exploitation
and trafficking, arrested 3,800 gang members, and seized 633 ,000 pounds of contraband, including fentanyl and
opioids.
         Case 1:20-cv-00445-RJL Document 11-2 Filed 03/13/20 Page 4 of 4
Page 3




Due to the Act' s negative impact on Department operations, DHS will immediately take the
following actions:

    (1) Trusted Traveler Programs-Global Entry, NEXUS, SENTRI, and FAST. Because
        the Act prevents DHS from accessing New York DMV records in order to determine
        whether a TTP applicant or re-applicant meets program eligibility requirements, New
        York residents will no longer be eligible to enroll or re-enroll in CBP ' s Trusted Traveler
        Programs.

    (2) Vehicle Exports. Because the Act hinders DHS from validating documents used to
        establish vehicle ownership, the exporting of used vehicles titled and registered in New
        York will be significantly delayed and could also be costlier.

        These actions are the result of an initial assessment conducted by DHS. We will continue
to review Department-wide operations related to New York to assess and mitigate the Act' s
adverse impact on national security and law enforcement.

                                      Sincerely,




                                      Chad F. Wolf
                                      Acting Secreta
